231 F.3d 433 (7th Cir. 2000)
CLINT SMITH, Plaintiff-Appellant,v.KENNETH APFEL, Commissioner of Social Security, Defendant-Appellee.
No. 00-1065
In the  United States Court of Appeals  For the Seventh Circuit
Argued July 12, 2000Decided November 3, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 1139--Morton Denlow, Magistrate Judge.
Before Ripple, Rovner, and Williams, Circuit Judges.
Rovner, Circuit Judge.


1
Clint Smith, a sixty-four  year old man with an eighth-grade education,  applied for disability insurance benefits,  alleging that he cannot work because he suffers  from arthritis, back pain, an ulcer, liver  cirrhosis, and hypertension. An Administrative  Law Judge ("ALJ") concluded that Mr. Smith did  not have a disability as defined under the Social  Security Act, and that his skills and residual  functional capacity allowed him to perform a  significant number of jobs in the national  economy, including that of a forklift operator.  The Appeals Council denied Mr. Smith's request  for review, and the district court affirmed. On  appeal, Mr. Smith (now limiting his claim  primarily to arthritis and hypertension) argues  that the ALJ made flawed credibility  determinations, ignored evidence of his  arthritis, and improperly credited the opinion of  a consulting physician over that of his own  treating physician. Because the ALJ's decision is  not supported by substantial evidence, we  reverse.

I.

2
Mr. Smith worked for twenty-four years as a  supervisor at a plating company, where he  operated a conveyor belt, ran a forklift and  completed reports. After he was laid off in 1984,  Mr. Smith worked for the City of Chicago for  about three months in 1986 or 1987 while on  "public aid," and in 1988 he was awarded  disability insurance benefits due to alcoholism.


3
After a 1996 amendment to the Social Security  Act eliminated alcoholism as a basis for  obtaining disability insurance, see Pub. L. 104-  121, the Social Security Administration ("SSA")  notified Mr. Smith that his benefits would cease  in January 1997 unless he could show that he  continued to be disabled and that his alcoholism  was not a contributing factor to his disability.  Mr. Smith requested a review of the notification,  claiming that he was unable to work because of  arthritis throughout his body, a bad back, an  ulcer, and cirrhosis of the liver.


4
According to the treatment notes of Dr. James  Baraglia, Mr. Smith's treating physician since  1978, Mr. Smith began in 1985 to complain of pain  in his right ankle, left knee, shoulders and  back. Dr. Baraglia diagnosed arthritis. X-rays  taken in 1987 indicated early degenerative  disease and loose calcification in Mr. Smith's  left knee and possible calcification or old  trauma in his right ankle. A 1989 X-ray revealed  no arthritic changes in Mr. Smith's left  shoulder. No references to pain or arthritis  appear to have been recorded between 1991 and  1995, but in 1996, osteoarthritis was noted under  the "problem list" portion of Dr. Baraglia's  progress notes for Mr. Smith. Dr. Baraglia  prescribed non-aspirin for Mr. Smith's pain,  noting that Mr. Smith should avoid prescription  "NSAID's" (nonsteroidal anti-inflammatory drugs  used to relieve pain, stiffness, and  inflammation) because of previous  gastrointestinal bleeding. Most recently in  November 1996, the doctor prescribed medication  for hypertension.


5
After Mr. Smith requested a review of SSA's  notification that his benefits would cease, he  was examined by Dr. Sanjay Bharti, a consultative  physician, in August 1996. Dr. Bharti observed  that Mr. Smith had no limitation of movement  except in his right ankle, which was slightly  everted (turned out). The doctor noted that Mr.  Smith walked on only half of his right foot, but  he had a normal gait and could walk on his heels  and toes. An X-ray revealed mild to moderate  degenerative changes in his right ankle. The rest  of Mr. Smith's joint movements, Dr. Bharti  observed, were normal, and he was able to "do his  daily living without much of a problem." Dr.  Bharti noted that Mr. Smith could squat and touch  his toes, and was able to put on his clothes  relatively quickly. Although Mr. Smith indicated  that he had back pain if he bent over, lifted  anything over 50 pounds, or if he sat or stood  too long, Dr. Bharti observed that Mr. Smith had  full range of motion in his back. He likewise  noted normal strength and no sensory deficit to  pinprick or touch.


6
Also in August, state agency physician Dr.  Victoria Dow assessed Mr. Smith's residual  functional capacity based on Dr. Bharti's  examination. Dr. Dow opined that Mr. Smith had  mild degenerative joint disease (osteoarthritis)  in his ankle and his range of motion was reduced  in that area, but that his daily activities were  not significantly restricted. She also opined  that Mr. Smith had probable degenerative joint  disease in the lumbar area, but that he had a  normal range of motion in his lower back. Dr. Dow  concluded that Mr. Smith could occasionally lift  and/or carry up to 50 pounds and frequently lift  and/or carry up to 25 pounds, and that he could  stand and/or walk and sit (with normal breaks)  about six hours in an eight-hour workday.


7
Four months later in December 1996, Dr.  Baraglia completed an assessment of Mr. Smith's  physical ability to do work-related activities.  Dr. Baraglia estimated Mr. Smith's capabilities  more conservatively than Dr. Dow, opining that  Mr. Smith could occasionally lift only 20 pounds  because of arthritis in his shoulders and left  elbow. Further, Dr. Baraglia opined that Mr.  Smith could not stand or walk at all in an eight-  hour workday, and only occasionally could climb,  balance or stoop due to arthritis in his knees.  Dr. Baraglia also determined that Mr. Smith had  no sitting limitation, but limited Mr. Smith's  abilities to reach, handle, push, and pull  because of his arthritis.


8
Two months later in February 1997, Dr. Baraglia  completed another questionnaire as to Mr. Smith's  physical residual functional capacity, this one  opining that Mr. Smith could not walk even one  block without rest or severe pain. Dr. Baraglia's  February assessment also opined that Mr. Smith  could occasionally lift and carry no more than 10  pounds, and indicated that he could stand, walk  and sit about four of eight hours intermittently,  but no more than one hour at a time. Dr. Baraglia  also opined that Mr. Smith could bend and twist  only 20 percent of the day, a significant decline  from Dr. Bharti's observation that he had full  range of motion in his back.


9
At a hearing before the ALJ in April 1997, Mr.  Smith testified that he was unable to work  because of arthritis, particularly in his  shoulders and neck, and that his knee was "shot."  He told the ALJ that he has had an everted right  ankle all his life. According to Mr. Smith, he  had severe pain 2 or 3 times a week at night when  he was laying down, and took six extra-strength  non-aspirin a day to lessen the pain. He  testified that he was taking medication for  hypertension that controlled his high blood  pressure "most of the time," but he still became  "woozy" about 2 or 3 times a week when he bent  over.


10
Mr. Smith told the ALJ that he could stand for  20 to 25 minutes at a time, and walk 3 to 4  blocks when he felt like it. He also was able to  sit for 25 to 30 minutes before standing up to  avoid getting stiff. Mr. Smith testified that he  could regularly lift 15 to 20 pounds with one  hand and 25 to 30 pounds with both, but had  problems lifting anything heavier than 50 pounds.  He told the ALJ that he lived alone in a first-  floor apartment, and could bathe, feed and dress  himself, do his own grocery shopping, do his  laundry, cook and clean his apartment.


11
Also at the hearing, a vocational expert ("VE")  testified about the number of jobs available for  someone with Mr. Smith's skills and limitations.  The VE testified that Mr. Smith's past work was  heavy in physical demand and semi-skilled. In  response to a hypothetical question posed by the  ALJ, the VE explained that if Mr. Smith had the  limitations set forth in either of Dr. Baraglia's  December 1996 or February 1997 assessments, he  would be limited to sedentary work, and in view  of his age, eighth-grade education, and past  relevant work, there would be no transferability  of his skills. The VE testified, however, that  although Dr. Dow's assessment would not allow for  past relevant work, it would allow for medium  exertional work, and that Mr. Smith had skills  readily transferable to the position of forklift  operator.


12
After applying the five-step sequential process  for evaluating if a claimant has met the burden  of establishing disability, see 20 C.F.R. sec.  404.1520, the ALJ concluded that Mr. Smith was  not disabled as defined in the Social Security  Act. The ALJ found that Mr. Smith had not been  gainfully employed since January 1985. The ALJ  next determined that Mr. Smith had a severe  "inverted" right foot, hypertension without  evidence of end-organ damage, and mild hearing  loss in the left ear;1 however, he did not have  an impairment or combination of impairments  listed in or medically equal to one listed in 20  C.F.R. pt. 404, subpt. P, app. 1. The ALJ further  concluded that Mr. Smith was unable to perform  his past relevant work as a planing factory  supervisor, but his residual functional capacity  allowed him to perform medium work, except for  lifting in excess of 50 pounds occasionally and  25 pounds frequently, or working in environments where he would be exposed to more than mild noise  levels. The ALJ found that although his  additional nonexertional limitations precluded  Mr. Smith from performing the full range of  medium work, there were a significant number of  jobs in the national economy that he could  perform, notably that of a forklift operator.


13
In analyzing Mr. Smith's capacity to work, the  ALJ discredited Mr. Smith's complaints of pain.  The ALJ observed, for instance, that his claimed  levels of pain and functional limitation were not  borne out by the clinical signs and findings. The  ALJ also noted inconsistencies within Mr. Smith's  testimony as well as inconsistencies between his  testimony and statements he made to Dr. Bharti.  The ALJ also discounted Mr. Smith's treating  physician's (Dr. Baraglia) two assessments of Mr.  Smith's capacity to work because they were  mutually inconsistent and unsupported by the  clinical signs and findings, and concluded that  the doctor was "leaning over backwards to favor  his patient."


14
Mr. Smith appealed the ALJ's adverse decision.  The Appeals Council denied Mr. Smith's request  for review. Mr. Smith then filed a complaint in  the district court. After the parties filed  cross-motions for summary judgment, a magistrate  judge, presiding with the parties' consent,  granted the Commissioner's motion and denied Mr.  Smith's. The magistrate judge concluded that  substantial evidence in the record supported the  ALJ's findings.

II.

15
On appeal, Mr. Smith confines his claimed  disability to arthritis-induced pain in his right  ankle, knees, shoulders and elbow, as well as  dizziness caused by hypertension. He argues that  the ALJ's decision is not supported by  substantial evidence because the ALJ made flawed  credibility determinations, erroneously made an  independent medical determination that he did not  suffer from arthritis, and failed to properly  weigh the medical opinions pursuant to 20 C.F.R.  sec. 404.1527(d). We agree.


16
Because the Appeals Council found no basis for  further review, the ALJ's findings constitute the  final decision of the Commissioner of the SSA.  See Luna v. Shalala, 22 F.3d 687, 689 (7th Cir.  1994). We will affirm an ALJ's decision only if  it is supported by substantial evidence, which is  evidence "a reasonable mind might accept as  adequate to support a conclusion." See Powers v.  Apfel, 207 F.3d 431, 434 (7th Cir. 2000) (quoting  Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995)).


17
We are troubled by the ALJ's credibility  findings in this case. The ALJ discounted the  functional limitations set forth by Mr. Smith's  treating physician, Dr. Baraglia, because they  were "not based on persuasive or even reasonable  evidence." In particular, the ALJ pointed out  that Dr. Baraglia failed to order X-rays to  confirm the presence of arthritis. The failure to  order X-rays, however, is not an appropriate  basis to wholly discredit Dr. Baraglia's opinion.  The ALJ disregarded evidence that as early as  1987, X-rays had revealed that Mr. Smith was  experiencing the onset of degenerative disease in  his knee. Over the course of nearly ten years,  this "early" degeneration would presumably have  advanced, as X-rays of Mr. Smith's ankle taken in  1987 and 1996 had indicated. If the ALJ was  concerned that the medical evidence was  insufficient to determine whether Mr. Smith was  disabled, he should have ordered more recent X-  rays. See 20 C.F.R. sec. 404.1517.


18
Although a claimant has the burden to prove  disability, the ALJ has a duty to develop a full  and fair record. See Thompson v. Sullivan, 933  F.2d 581, 585 (7th Cir. 1991). Failure to fulfill  this obligation is "good cause" to remand for  gathering of additional evidence. Id. at 586. We  fail to see how the ALJ could have properly  assessed the extent of Mr. Smith's arthritis  without more updated X-rays. Given that the most  current X-rays of Mr. Smith's knee were taken  nearly ten years before the hearing and revealed  the early stages of degenerative disease, it was  incumbent upon the ALJ to order additional X-rays  to ascertain the extent of the degeneration of  Mr. Smith's knee. See id. at 587 ("[g]iven that  the last x-rays of [the claimant's] spine were  taken in December of 1978, the ALJ's duty to  sufficiently develop the record [by 1987] would  suggest the need to order additional x-rays or  other imaging tests to ascertain the extent of  degeneration of [the claimant's] back and neck").  For the same reason, we disagree with the ALJ  that the absence of objective clinical findings  was a sufficient basis not to afford Dr.  Baraglia's opinion controlling weight. See 20  C.F.R. sec. 404.1527(d)(2).


19
Mr. Smith also argues that the ALJ failed to  explicitly consider the effect of his  hypertension-induced dizziness on his ability to  work. By November 1996, Mr. Smith's blood  pressure had risen to such a degree that his  doctor had prescribed medication. The ALJ found  that Mr. Smith suffered from "hypertension  without evidence of end-organ damage," yet never  commented as to any less damaging but nonetheless  significant effects of hypertension, if any, on  Mr. Smith's suitability as a forklift operator.  Indeed, there is no indication that the VE ever  considered dizziness as a possible impediment to  safe operation of a forklift; the ALJ inquired  only as to Mr. Smith's employability in view of  the functional limitation assessments provided by  Drs. Baraglia and Dow. The ALJ's failure to  consider the evidence of dizziness alone  precludes us from "evaluat[ing] . . . whether  substantial evidence existed to support the ALJ's  finding," see Herron v. Shalala, 19 F.3d 329, 334  (7th Cir. 1994) (remanding case where ALJ failed  to consider evidence relating to claimant's hand  impairment), but we are also troubled by the  ALJ's failure to address the VE's testimony that  a forklift required "frequent to constant" use of  his right ankle to operate the foot controls, in  view of Mr. Smith's most recent X-ray indicating  mild to moderate degeneration in that precise  area. See DeFrancesco v. Bowen, 867 F.2d 1040,  1044 (7th Cir. 1989) (remand warranted where ALJ  deemed claimant's occasional confusion of brake  with gas pedals due to numb feet only slight  restriction on ability to work). An ALJ may not  simply select and discuss only that evidence  which favors his ultimate conclusion. See Herron,  19 F.3d at 333. Rather, an ALJ's decision must be  based upon consideration of all the relevant  evidence. Id. Accordingly, we REVERSE the district  court's decision granting summary judgment in  favor of the Commissioner and REMAND the case for  further consideration consistent with this  opinion.



Notes:


1
 In August 1986, Mr. Smith was diagnosed with  moderate sensoneural hearing loss in his right  ear, with normal hearing at 4 kilohertz. Mr.  Smith testified at the hearing that he has a  problem with "roaring" in his right ear, but that  he still could hear the TV, radio and  conversation.



20
RIPPLE, Circuit Judge, dissenting.


21
In this  appeal, we must consider whether the ALJ  reasonably found Mr. Smith capable of performing  a significant number of jobs in the national  economy at the medium exertional level and  therefore not disabled within the meaning of the  Social Security Act. Mr. Smith contends that the  ALJ made flawed credibility determinations and  improperly credited the opinion of a consulting  physician over that of his treating physician.  The majority agrees with Mr. Smith and therefore  reverses the decision to deny him benefits.  Because I believe that the ALJ's decision is  supported by substantial evidence, I respectfully  dissent.


22
* In my view, the majority opinion fails to give  sufficient deference to the findings of the  ALJ.1 It is axiomatic that we will affirm the  ALJ's decision as long as it is supported by  substantial evidence. See Herron v. Shalala, 19  F.3d 329, 333 (7th Cir. 1994); Jones v. Shalala,  10 F.3d 522, 523 (7th Cir. 1993); see also 42  U.S.C. sec. 405(g) (requiring that "[t]he  findings of the Commissioner of Social Security  as to any fact, if supported by substantial  evidence, shall be conclusive"). Therefore, the  question before this court is whether the ALJ's  findings were supported by substantial evidence.  See Books v. Chater, 91 F.3d 972, 977 (7th Cir.  1996); Diaz v. Chater, 55 F.3d 300, 306 (7th Cir.  1995). Substantial evidence is defined as no more  than "such relevant evidence as a reasonable mind  might accept as adequate to support a  conclusion." Books, 91 F.3d at 977-78 (quoting  Richardson v. Perales, 402 U.S. 389, 401 (1971)).  Given the deferential standard of review, Mr.  Smith faces an uphill battle in his attempt to  overturn an ALJ's finding that he is not  disabled. See DeFrancesco v. Bowen, 867 F.2d 1040  (7th Cir. 1989). "Although we review the entire  record, we may not decide the facts anew, reweigh  the evidence, or substitute our own judgment for  that of the [ALJ]." Herron, 19 F.3d at 333.

II

23
Substantial evidence supports the ALJ's finding  that Mr. Smith was not credible in his pain  complaints. At the beginning of the discussion,  we must recall that the ALJ's credibility  determination is entitled to special deference  because the ALJ is in the "best position to see  and hear the witnesses and assess their  forthrightness." Powers v. Apfel, 207 F.3d 431,  435 (7th Cir. 2000). Accordingly, an ALJ's  credibility determination will not be disturbed  unless the claimant can show that it was patently  wrong. See Diaz v. Chater, 55 F.3d 300, 308 (7th  Cir. 1995). In this case, the ALJ based his  credibility determination on a number of facts  and observations. First, the ALJ concluded that  the level of pain and functional limitations that  Mr. Smith complained of were not supported by the  clinical signs and findings. See A.R.27. Although  Dr. Baraglia noted Mr. Smith's subjective  complaints of pain since 1985, his treatment  notes did not contain objective medical data or  record any functional limitations. Moreover, Dr.  Bharti observed that Mr. Smith had no limitation  of strength or motion anywhere except his right  ankle. Although Dr. Bharti noted that Mr. Smith's  ankle was "slightly everted and there was a  restriction in flexion and extension at that  joint," he also found that Mr. Smith was still  able to squat, touch his toes, walk normally and  to perform his daily activities. See A.R.199.


24
It is true that, under the regulatory scheme,  an ALJ may not reject a claimant's statements  concerning the intensity or persistence of his  symptoms solely because they are not fully  supported by medical evidence. See 20 C.F.R. sec.  404.1529(c)(2); see also Knight v. Chater, 55  F.3d 309, 314 (7th Cir. 1995). However, it is  also true that an ALJ may consider the lack of  medical evidence as probative of the claimant's  credibility. See Powers, 207 F.3d at 435 ("The  discrepancy between the degree of pain attested  to by the witness and that suggested by the  medical evidence is probative that the witness  may be exaggerating her condition."). Clinical  signs and laboratory findings are useful  indicators of disability and can assist the ALJ  in making reasonable conclusions about the  intensity and persistence of the claimant's  symptoms and the effect those symptoms may have  on the claimant's ability to work. See 20 C.F.R.  sec. 404.1529(c)(2).


25
More importantly, the ALJ in this case did not  base its decision on the absence of objective  medical evidence alone. The ALJ also found  numerous inconsistencies within Mr. Smith's  testimony and inconsistencies between his  testimony and the statements he made to Dr.  Bharti. For example, the ALJ noted that "while  the claimant first said that he can lift only 30  pounds, he then admitted that he told the  consulting physician that his symptoms only  worsen when he lifts up to 50 pounds." See  A.R.27. Similarly, the ALJ was troubled by Mr.  Smith's inconsistent testimony regarding his  ability to stand and walk. See id. The ALJ was  also disturbed by Mr. Smith's conflicting  explanations for leaving his job. The ALJ noted  that Mr. Smith testified that he was laid off,  but that he told the consulting physician he quit  working because of problems associated with his  arthritis. See id. In addition to these  inconsistencies, the ALJ also observed that Mr.  Smith's pain complaints were inconsistent with  his minimal, non-prescription treatment (6 non-  aspirin a day), his ability to perform his daily  activities without much difficulty, and his  appearance and demeanor at the hearing. See  A.R.27, 30. Based on the evidence of record, the  ALJ's determination that Mr. Smith's subjective  complaints were less than credible was not  patently wrong. See Knight, 55 F.3d at 314 ("An  ALJ may discount subjective complaints of pain  that are inconsistent with the evidence as a  whole.").

III

26
Likewise, the ALJ's decision to credit the  opinion of Dr. Bharti over that of Dr. Baraglia  was supported by substantial evidence. Title 20  of the Code of Federal Regulations, sec.  404.1527(d), sets forth how an ALJ should weigh  various medical opinions. Under the regulation,  opinions from treating sources are generally  given great weight. See 20 C.F.R. sec.  404.1527(d)(2). This policy is based upon the  agency's belief that treating physicians "are  likely to be the medical professionals most able  to provide a detailed, longitudinal picture of  [the claimant's] medical impairment(s)." See id.  Accordingly, if the ALJ finds that the opinion of  a treating physician is "well-supported by  medically acceptable clinical and laboratory  diagnostic techniques and is not inconsistent  with the other substantial evidence in [the  claimant's] case record," it will be given  controlling weight. See id. But when the opinion  of a treating physician is not supported by  medical evidence and is inconsistent with the  substantial evidence in the claimant's record,  the ALJ will not give the opinion controlling  weight. See id. Instead, the ALJ will determine  independently the weight to give the opinion on  the basis of the following factors: the length,  frequency, nature and extent of the treatment  relationship; the degree to which the medical  signs and laboratory findings support the  opinion; the consistency of the opinion with the  record as a whole; and the specialization of the  physician. See 20 C.F.R. sec. 404.1527(d)(2),  (3), (4) & (5).


27
In this case, the ALJ was not persuaded by Mr.  Smith's description of his symptoms and  limitations and found that Dr. Baraglia's  opinion, which was largely based upon Mr. Smith's  subjective complaints, was entitled to little  weight. Upon review of all the evidence in the  record, the ALJ decided to credit the opinion of  Dr. Bharti, the consulting physician, over that  of Dr. Baraglia. The ALJ was entitled to make  this determination. See Reynolds v. Bowen, 844  F.2d 451, 455 (7th Cir. 1988) ("[W]hile the  treating physician's opinion is important, it is  not the final word on a claimant's disability.");  accord Chamberlain v. Shalala, 47 F.3d 1489, 1494  (8th Cir. 1995) ("[A] treating physician's  opinion is not conclusive in determining  disability status and must be supported by  medically acceptable clinical or diagnostic  data.") (quotations and citations omitted).  Nothing in the regulatory scheme or the precedent  of this court "mandates that the opinion of a  treating physician always be accepted over that  of a consulting physician, only that the relative  merits of both be duly considered." Books, 91  F.3d at 979. In this case, the ALJ took into  account the relevant criteria in determining the  weight to give Dr. Baraglia's opinion and  provided sufficient explanation for his decision.  See 20 C.F.R. sec. 404.1527(d)(2) (requiring the  ALJ to provide good reasons for the weight given  to the claimant's treating physician).


28
The ALJ recognized that Dr. Baraglia was able  to observe the claimant over a prolonged period,  see Stephens v. Heckler, 766 F.2d 284, 288 (7th  Cir. 1994), and noted that the opinion of a  treating physician is normally given great  weight. See A.R.28. Nevertheless, the ALJ  concluded that there was substantial reason to  believe that Dr. Baraglia's opinion was not  credible. Id. Specifically, the ALJ rejected Dr.  Baraglia's assessment of Mr. Smith's capacity to  work because (1) it was not supported by clinical  signs and findings, (2) it was internally  inconsistent, and (3) it was inconsistent with  the other substantial evidence in Mr. Smith's  record. See id.


29
First, the ALJ found that Dr. Baraglia's  opinion was not based on objective medical  evidence. See A.R.26 (stating that Dr. Baraglia's  assessment of Mr. Smith's residual functional  capacity "shows no objective medical basis in  clinical signs, findings or abnormalities by  which to substantiate the indicated  restrictions"). A thorough review of Mr. Smith's  case record reveals that this finding is  essentially correct. Although Dr. Baraglia  diagnosed severe arthritis, his treatment notes  contain little more than Mr. Smith's subjective  complaints of pain. The only X-rays contained in  Dr. Baraglia's reports were from 1987 and 1989,  and they revealed only minimal or non-existent  degenerative changes (with the exception of Mr.  Smith's right ankle), and Dr. Baraglia's  treatment notes did not indicate any restrictions  on Mr. Smith's functional capacity due to his  condition. At minimum, the absence of laboratory  findings from Dr. Baraglia's reports is a factor  that the ALJ could consider in determining the  weight to give Dr. Baraglia's opinion. See 20  C.F.R. sec. 404.1527(d)(3) ("The more a medical  source presents relevant evidence to support an  opinion, particularly medical signs and  laboratory findings, the more weight [the ALJ]  will give that opinion."); see also Henderson v.  Apfel, 179 F.3d 507, 514 (7th Cir. 1999) ("An ALJ  need not give controlling weight to a treating  physician's opinion if it is not supported by  objective clinical findings."); Nelson v. Apfel,  131 F.3d 1228, 1237 (7th Cir. 1997) ("The ALJ  should consider and discuss all medical evidence  that is credible, supported by clinical findings,  and relevant to the question at hand."); Whitney  v. Schweiker, 695 F.2d 784, 788 (7th Cir. 1982)  ("The weight given a physician's statement  depends upon the extent to which it is supported  by medically acceptable clinical and laboratory  diagnostic techniques.") (quotations and  citations omitted); accord Cutlip v. Secretary of  Health & Human Servs., 25 F.3d 284, 287 (6th Cir.  1994) (per curiam) ("[The treating physician's]  opinions are only accorded great weight when they  are supported by sufficient clinical findings.").


30
Second, the ALJ found Dr. Baraglia's opinion to  be internally inconsistent. Within a two month  period, Dr. Baraglia completed two written  assessments of Mr. Smith's functional capacity.  Curiously, the latter assessment suggested that  Mr. Smith's condition had worsened dramatically  in some ways, but improved (almost miraculously)  in others. For example, in the December 1996  assessment, Dr. Baraglia indicated that there was  no limitation in the claimant's ability to sit  for prolonged periods, see A.R.228, but in the  February 1997 assessment, Dr. Baraglia indicated  that Mr. Smith could only sit for about four  hours, see A.R.242. Additionally, Dr. Baraglia's  February assessment noted that Mr. Smith could  occasionally lift and carry no more than 10  pounds, see id., an assessment 50% less than the  20 pound-estimate he made only two months  earlier, see id. at 227. At the same time, Dr.  Baraglia opined in the first assessment that Mr.  Smith could not stand or walk any hours out of an  eight-hour work day, see A.R.228, but in the  latter assessment, he indicated that Mr. Smith  could stand or walk four hours out of an eight-  hour work day with normal breaks, see A.R.242.


31
Significantly, these discernible discrepancies  were not resolved by Dr. Baraglia's treatment  notes. He provided no explanation for his changed  impression of Mr. Smith's functional capacity;  indeed, Dr. Baraglia's treatment notes from  January 1997, one month before he completed the  second assessment, indicated that Mr. Smith was  "doing well" and that his blood pressure was  stable. See A.R.26.


32
Finally, the ALJ also found Dr. Baraglia's  assessment to be inconsistent with the other  substantial evidence in Mr. Smith's record. Dr.  Bharti, who examined Mr. Smith in August 1996,  noted that the claimant complained of arthritis  in his knees, ankles, and shoulders, but  indicated that his examination revealed that the  claimant had no limitation of motion, except in  his right ankle. See A.R.199. Although Dr. Bharti  found his ankle to be slightly everted, the rest  of Mr. Smith's joint movements were normal. See  id. Dr. Bharti further indicated that Mr. Smith  had normal strength in all of his limbs, no  sensory deficit to pinprick or touch, and  positive straight leg raising at 70 degrees. See  A.R.198. As to the limitations presented by Mr.  Smith's right ankle, Dr. Bharti noted that the  claimant walked on only half of his right foot,  but that he had normal gait and could walk on his  heels and toes. See id. Based on his findings, an  X-ray was taken of Mr. Smith's ankle, which  revealed only mild to moderate degenerative  changes. See A.R.201. Not only were Dr.  Baraglia's restrictive assessments of Mr. Smith's  functional capacity inconsistent with Dr.  Bharti's overall findings, but they also failed  to mention the one objective impairment Mr. Smith  apparently has. In the December 1996 assessment,  Dr. Baraglia was asked to explain the medical  findings that, in his opinion, prevent Mr. Smith  from standing or walking. In response to this  question, Dr. Baraglia listed only "bilateral  knee arthritis." See A.R.228. Similarly, in the  February 1997 assessment, he was asked to  characterize the location and nature of Mr.  Smith's pain. Again, Dr. Baraglia failed to  mention Mr. Smith's right ankle; he stated only  "severe knee and shoulder pain." See A.R.240.


33
Furthermore, Dr. Baraglia's restrictive  assessments appear to contradict the claimant's  own testimony. Dr. Baraglia noted dramatic  changes in Mr. Smith's condition between December  1996 and February 1997. Mr. Smith testified at  the hearing, however, that his condition had not  changed between December 1996 and the date of the  hearing in April 1997. Nor do Dr. Baraglia's  treatment notes reveal the reason for the  decline; his most recent examination of Mr. Smith  appears to have been in November 1996, and no  complaints of arthritic pain or limitation of  movement were recorded. See A.R.224. Similarly,  Dr. Baraglia indicated (in the February 1997  assessment) that Mr. Smith could never carry more  than ten pounds. Mr. Smith, however, testified  that he could carry up to thirty pounds, and that  he regularly carried groceries weighing fifteen  to twenty pounds. See A.R.27. And although Mr.  Smith testified in April 1997 that he regularly  walks four blocks (and that walking sometimes  makes his symptoms better), Dr. Baraglia  indicated in December 1996 that he could not  stand or walk at all in an eight hour day, and in  February 1997 indicated that Mr. Smith was  incapable of walking one block without rest. See  A.R.241.


34
In light of these inconsistencies and the  "paucity of objective medical evidence," the ALJ  reasonably could have determined that the  evidence as a whole did not lend credibility to  Dr. Baraglia's restrictive assessment of Mr.  Smith's functional capacity. See A.R.28. As this  court has noted, and the ALJ was obviously  mindful, a claimant's treating physician may be  biased in favor of the claimant. See A.R.28-29;  see also Butera v. Apfel, 173 F.3d 1049, 1056  (7th Cir. 1999); Books, 91 F.3d at 979; Micus v.  Bowen, 979 F.2d 602, 608 (7th Cir. 1992);  Stephens, 766 F.2d at 289 ("The patient's regular  physician may want to do a favor for a friend and  client, and so the treating physician may too  quickly find disability."). Or just as plausibly,  the treating physician "may lack an appreciation  of how one case compares with other related  cases." Stephens, 766 F.2d at 289. In the end,  when there are conflicting medical opinions, "it  is up to the ALJ to decide which doctor to  believe--the treating physician who has  experience and knowledge of the case, but may be  biased, or . . . the consulting physician, who  may bring expertise and knowledge of similar  cases--subject only to the requirement that the  ALJ's decision be supported by substantial  evidence." Books, 91 F.3d at 979 (quoting Micus,  979 F.2d at 608).

IV

35
The majority also concludes that the ALJ's  decision is not supported by substantial evidence  because he had a duty to supplement the record  with more recent X-rays of Mr. Smith's knees and  shoulders (in addition to his right ankle). Based  on the facts of this case, I cannot accept this  conclusion because it is contrary to the  Secretary's regulations and the weight of  authority in this circuit. Although "[i]t is a  basic obligation of the ALJ to develop a full and  fair record," Smith v. Secretary of Health,  Education and Welfare, 587 F.2d 857, 860 (7th  Cir. 1978), how much evidence to gather is a  subject on which this court "generally respect[s]  the [ALJ's] reasoned judgment." Luna v. Shalala,  22 F.3d 687, 692 (7th Cir. 1994). If the ALJ is  able to weigh the record evidence and determine  whether the claimant is disabled based on that  evidence, then he is not required to obtain  additional evidence. See Henderson, 179 F.3d at  513.


36
I respectfully submit that majority opinion  takes this "basic obligation" too far. "[I]t was  [Mr. Smith's] duty, under 20 C.F.R. sec.  404.1512(a), to bring to the ALJ's attention  everything that shows that he is disabled." Luna,  22 F.3d at 693. Accordingly, Mr. Smith was  obligated to "furnish medical and other evidence  that the ALJ [could] use to reach conclusions  about his medical impairment and its effect on  his ability to work on a sustained basis." Id. In  this case, the ALJ probed into all of the  relevant areas and examined all of the evidence  before him. X-rays revealed minimal degenerative  changes in Mr. Smith's knee in 1987 and no  arthritic changes in his shoulder in 1989. See  A.R.158, 159. Also, Dr. Bharti observed in 1996  that Mr. Smith had no limitation of motion  anywhere but his right ankle. See A.R.199.  Furthermore, Mr. Smith had told Dr. Bharti that  his knee did not pose much of a problem, and that  his symptoms generally arose only if he bent over  or tried to lift more than 50 pounds. See  A.R.196. Dr. Bharti likewise observed that Mr.  Smith could squat, touch his toes, and walk on  his toes and heels. See A.R.198. On the basis of  Dr. Bharti's examination, X-rays were taken of  Mr. Smith's right ankle, but no other X-rays were  ordered. See A.R.201. The ALJ was not obligated  to order any other X-rays because the evidence  before the ALJ was sufficient for him to assess  Mr. Smith's alleged disability without them. See  20 C.F.R. sec. 404.1527(c). The ALJ reasonably  could have concluded that, if Mr. Smith's  condition had been serious enough to warrant  additional X-rays (in addition to his right  ankle), then his treating physician would have  ordered these X-rays.


37
Notwithstanding this evidence and the reasonable  conclusions that could be drawn from it, the  majority believes that the ALJ failed to satisfy  his obligation. The majority relies primarily  upon Thompson v. Sullivan, 933 F.2d 581 (7th Cir.  1991) for this proposition. Thompson, however, is  not altogether relevant to this case because it  applies the heightened duty that an ALJ owes to  unrepresented claimants. See Thompson, 933 F.2d  at 585 ("[W]here the disability benefits claimant  is unassisted by counsel, the ALJ has a duty  scrupulously and conscientiously [to] probe into,  inquire of, and explore for all the relevant  facts.") (quotations and citations omitted). In  Thompson, this court recognized that the ALJ's  obligation is greater when the claimant is  unrepresented and unfamiliar with the hearing  process. See id. at 586 ("The special duty  assigned to the ALJ 'requires, essentially, a  record which shows that the claimant was not  prejudiced by lack of counsel.'") (citing Smith  v. Schweiker, 677 F.2d 826, 829 (11th Cir.  1982)). But in the present case, Mr. Smith was  represented by counsel throughout the hearing  process; therefore, the heightened obligation  does not apply.


38
Moreover, the facts in Thompson are very  different from the facts in this case. First, the  claimant in Thompson was never examined by a  consultative physician. Rather, a state agency  physician reviewed the claimant's medical records  and assessed his residual functional capacity on  this basis alone. Next, the ALJ failed to pose a  single question regarding Thompson's consumption  of alcohol or how drinking affected his  activities, even though the medical records  indicated possible alcohol abuse. Furthermore,  the ALJ found Thompson's complaints to be  "generally credible," yet found that Thompson was  not disabled based on the medical evidence.  Thompson, 933 F.2d at 587. Given these facts,  this court correctly concluded that "[t]he ALJ  should have taken additional steps to develop the  record fully and fairly." Id. Specifically, we  noted that "[a]t the very least, more thorough  questioning of Thompson would have been  appropriate." Id. On the facts presented by  Thompson, we also noted that additional  examinations "would have contributed to better  development of the record," but we did not hold  that the ALJ was required to order additional X-  rays. Id. In light of these differences, I  believe that the majority's reliance on Thompson  is misplaced. Accordingly, the ALJ was not  obligated to order additional X-rays and he  fulfilled his duty to fully and fairly develop  the record.

V

39
I cannot accept the majority's conclusion that  the ALJ failed to take into account the effect of  Mr. Smith's complaints of dizziness due to  hypertension on his ability to work. Although the  ALJ did not address in his written opinion the  effect of his hypertension, we have repeatedly  noted that the ALJ is not required to evaluate in  writing every piece of evidence submitted. See  Books, 91 F.3d at 980. "All we require is that  the ALJ sufficiently articulate his assessment of  the evidence to assure us that the ALJ considered  the important evidence . . . [and to enable] us  to trace the path of the ALJ's reasoning." Id.  (quotations and citations omitted). "[T]he weight  to be given to this evidence remained within the  discretion of the ALJ." Diaz, 55 F.3d at 309.


40
Here, there was substantial evidence from which  the ALJ could conclude that Mr. Smith's  subjective complaints of dizziness exaggerated  his condition. Initially, I note that there is  nothing in the ALJ's findings that would limit  the ALJ's credibility assessment of Mr. Smith to  his complaints of arthritic pain. The ALJ found  that "[t]he claimant's subjective physical  complaints [were] not credible based on the  clinical signs and findings, which do not  reasonably establish the presence of underlying  impairments, either alone or in combination, that  could reasonably produce pain and functional  limitation of the nature and location alleged."  A.R.30.


41
Additionally, Dr. Bharti noted in August 1996  that there was no evidence of complications  arising from Mr. Smith's history of hypertension;  in fact, Mr. Smith told the doctor that "it had  settled down." A.R.196-97. Likewise, Dr.  Baraglia's treatment notes did not indicate any  complaints of dizziness since 1989; nor did the  doctor's December 1996 and February 1997  assessments mention dizziness as a basis for Mr.  Smith's limitations. Furthermore, Mr. Smith  testified at the hearing that the medication he  was taking controlled his blood pressure most of  the time. See A.R.69. When asked how his high  blood pressure prevented him from working, Mr.  Smith responded that on average, he would become  dizzy two or three times a week when he bent  over. See id. Evaluating the evidence as a whole,  the ALJ reasonably could have concluded that Mr. Smith's hypertension did not significantly impair  his ability to work.

VI

42
Finally, the ALJ's finding that any pain or  limitation of motion in Mr. Smith's ankle would  not prevent him from performing medium work was  supported by substantial evidence. There is no  indication that the ALJ failed to consider Mr.  Smith's most recent X-ray indicating mild to  moderate degeneration; indeed, the ALJ expressly  found that Mr. Smith's right foot was severely  inverted and that he suffered from "slight  sclerosis." See A.R.27. Nevertheless, the ALJ was  entitled to give credence to Dr. Bharti's report,  which indicated that Mr. Smith's ambulation was  normal despite his impairment. Furthermore, the  ALJ properly noted that the claimant had admitted  that "this long-standing eversion of the right  foot did not prevent him from doing his past work  which required prolonged periods of standing and  walking." A.R.27. Given this evidence, I cannot  conclude that the ALJ's conclusion was patently  wrong, even if we would have reached a different  conclusion.

Conclusion

43
Because I believe that the ALJ's conclusion is  supported by substantial evidence, and that  reasonable minds could differ concerning whether  Smith is disabled, I would affirm the ALJ's  decision to deny him benefits.



Notes:


1
 Because the Appeals Council found no basis for  further review, the ALJ's findings constitute the  final decision of the Commissioner of the SSA.  See Herron v. Shalala, 19 F.3d 329, 332 (7th Cir.  1994).